In the

    United States Court of Appeals
                 For the Seventh Circuit
                    ____________________ 
No. 16‐3784 
JORGE BAEZ‐SANCHEZ, 
                                                       Petitioner, 

                               v. 

JEFFERSON  B.  SESSIONS  III,  Attorney  General  of  the  United 
States, 
                                                      Respondent. 
                     __________________ 
 
No. 17‐1438 
DAVID BISHOP and ERIC LISH, individually and on behalf of all 
others similarly situated, 
                                        Plaintiffs‐Appellants, 

                               v. 

AIR LINE PILOTS ASSOCIATION, INTERNATIONAL, 
                                        Defendant‐Appellee. 
                    ____________________ 

                                 
         JURISDICTIONAL SCREENING ORDERS 
                 ____________________ 

                         JULY 10, 2017 
2                                             Nos. 16‐3784, 17‐1438 

                      ____________________ 

     Before WOOD, Chief Judge, in chambers. 
    WOOD, Chief Judge. This court carefully screens all appeals 
and other matters filed with it to ensure that there are no ju‐
risdictional  problems,  either  at  the  district  court  or  agency 
level or before us. In conducting this screening, we rely on the 
jurisdictional  information  furnished  by  the  parties.  Seventh 
Circuit Rule 3(c)(1) requires the docketing statement filed by 
the  appellant (or petitioner, as  the case may  be) to  “comply 
with the requirements of Circuit Rule 28(a).” Seventh Circuit 
Rule 28(a) addresses the later briefing stage, but the net effect 
of Circuit Rules 3(c)(1) and 28(a) is to require the same juris‐
dictional  information  for  both  docketing  and  briefing.  With 
the  important  exception  of  pro  se  submissions,  the  court 
screens  all  briefs  once  they  are  filed  to  ensure  that  they  in‐
clude all the necessary information about the jurisdiction of 
both  the  district  court  (or  agency)  and  the  court  of  appeals. 
FRAP 28(b) addresses the appellee’s brief; it allows the appel‐
lee to omit the jurisdictional statement “unless the appellee is 
dissatisfied with the appellant’s statement.” 
    These requirements may seem straightforward, but a dis‐
tressing  number  of  briefs  filed  in  this  court  do  not  comply 
with the requirements of FRAP 28, as fleshed out in Circuit 
Rule 28. The two matters before me illustrate some common 
mistakes. I am issuing this opinion in the hope that attorneys 
practicing in the Seventh Circuit, as well as our pro se litigants, 
will take heed and avoid these errors in the future. 
    I begin with a review of the rules governing jurisdictional 
statements in briefs. FRAP 28(a)(4) describes the jurisdictional 
statement  required  for  an  appellant  or  someone  petitioning 
Nos. 16‐3784, 17‐1438                                                  3 

from an agency order; as FRAP 20 provides, all references in 
this opinion to appellants or appellees apply equally to peti‐
tioners and respondents. FRAP 28(a)(4) sets out the four criti‐
cal  points  that  must  be  included  in  all  jurisdictional  state‐
ments: (1) the basis for the district court or agency’s jurisdic‐
tion; (2) the basis of the appellate court’s jurisdiction; (3) the 
relevant  dates  demonstrating  that  the  appeal  or  petition  is 
timely; and (4) information establishing either finality or the 
existence  of  a  relevant  exception  to  the  final‐judgment  rule. 
Circuit Rule 28(a) explains what information is needed to sat‐
isfy these requirements. Although this part of the rule is ra‐
ther long, it is worth reproducing in full here: 
   (a)  Appellantʹs  Jurisdictional  Statement.  The  jurisdic‐
   tional statement in appellant’s brief, see FED. R. APP. P. 
   28(a)(4), must contain the following details: 
       (1) The statement concerning the district court’s ju‐
       risdiction shall identify the provision of the consti‐
       tution  or  federal  statute  involved  if  jurisdiction  is 
       based on the existence of a federal question. If juris‐
       diction  depends  on  diversity  of  citizenship,  the 
       statement  shall  identify  the  jurisdictional  amount 
       and the citizenship of each party to the litigation. If 
       any party is a corporation, the statement shall iden‐
       tify both the state of incorporation and the state in 
       which  the  corporation  has  its  principal  place  of 
       business. If any party is an unincorporated associa‐
       tion or partnership the statement shall identify the 
       citizenship of all members. The statement shall sup‐
       ply  similar  details  concerning  the  invocation  of 
       supplemental jurisdiction or other sources of juris‐
       diction. 
4                                          Nos. 16‐3784, 17‐1438 

     (2) The statement concerning appellate jurisdiction 
     shall  identify  the  statutory  provision  believed  to 
     confer jurisdiction on this court and the following 
     particulars:  
        (i) The date of entry of the judgment or decree 
        sought to be reviewed. 
        (ii) The filing date of any motion for a new trial 
        or alteration of the judgment or any other mo‐
        tion claimed to toll the time within which to ap‐
        peal. 
        (iii)  The  disposition  of  such  a  motion  and  the 
        date of its entry. 
        (iv)  The  filing  date  of  the  notice  of  appeal  (to‐
        gether  with  information  about  an  extension  of 
        time if one was granted). 
        (v) If the case is a direct appeal from the decision 
        of a magistrate judge, the dates on which each 
        party consented in writing to the entry of final 
        judgment by the magistrate judge. 
     (3) If the appeal is from an order other than a final 
     judgment which adjudicates all of the claims with 
     respect to all parties, counsel shall provide the in‐
     formation  necessary  to  enable  the  court  to  deter‐
     mine whether the order is immediately appealable. 
     Elaboration will be necessary in the following cases 
     although the list is illustrative rather than exhaus‐
     tive: 
        (i) If any claims or parties remain for disposition 
        in the district court, identify the nature of these 
        claims and the ground on which an appeal may 
        be  taken  in  advance  of  the  final  judgment.  If 
Nos. 16‐3784, 17‐1438                                                5 

          there has been a certificate under Fed. R. Civ. P. 
          54(b) or if this is an appeal by permission under 
          28 U.S.C. § 1292(b), give the particulars and de‐
          scribe the relation between the claims or parties 
          subject  to  the  appeal  and  the  claims  or  parties 
          remaining in the district court. 
          (ii) If the ground of jurisdiction is the “collateral 
          order doctrine,”  describe how the order  meets 
          each of the criteria of that doctrine: finality, sep‐
          arability from the merits  of  the  underlying ac‐
          tion,  and  practical  unreviewability  on  appeal 
          from  a final  judgment.  Cite  pertinent  cases  es‐
          tablishing  the  appealability  of  orders  of  the 
          character involved. 
          (iii) If the order sought to be reviewed remands 
          a case to a bankruptcy judge or administrative 
          agency,  explain  what  needs  to  be  done  on  re‐
          mand and why the order is nonetheless “final.” 
          (iv) Whenever some issues or parties remain be‐
          fore the district court, give enough information 
          to enable the court to determine whether the or‐
          der is appealable. Appeals from orders granting 
          or  staying  arbitration  or  abstaining  from  deci‐
          sion as well as appeals from the grant or denial 
          of injunctions require careful exposition of juris‐
          dictional factors.  
   The rules for an appellee’s jurisdictional statement do not 
consume as much space, but they are equally important. As 
noted above, FRAP 28(b) exempts the appellee from filing a 
6                                              Nos. 16‐3784, 17‐1438 

jurisdictional statement unless it is “dissatisfied” with the ap‐
pellant’s statement. Circuit Rule 28(b) directs that “[t]he ap‐
pellee’s brief shall state explicitly whether or not the jurisdic‐
tional summary in the appellant’s brief is complete and correct. 
If it is not, the appellee shall provide a complete jurisdictional 
summary.” (Emphasis added.)  
    The appellee cannot simply assume that the appellant has 
provided  a  jurisdictional  statement  that  complies  with  the 
rules.  Common  problems  in  appellants’  jurisdictional  state‐
ments  include,  in  federal  question  cases  where  jurisdiction 
depends on 28 U.S.C. § 1331, the failure to specify the partic‐
ular statute or constitutional provision at issue, and in diver‐
sity cases, failure to distinguish between citizenship (required 
by 28 U.S.C. § 1332) and residency (irrelevant) and, for organ‐
izations such as partnerships, LLPs, and LLCs, the failure to 
work back through the ownership structure until one reaches 
either individual human beings or a formal corporation with 
a state of incorporation and a state of principal place of busi‐
ness.  
    The job of the appellee is to review the appellant’s jurisdic‐
tional statement to see if it is both complete and correct. These 
terms  are  not  synonyms. A  statement  might  be  complete  in 
the sense of covering all required topics, yet contain inaccura‐
cies. Alternatively, everything furnished might be correct, but 
the statement might be missing something critical, such as the 
citizenship  of  a  party,  the  particular  statute  at  issue,  or  the 
dates on which the court’s jurisdiction depends. If the appel‐
lant’s  statement is not complete, or not correct, the appellee 
must  file  a  “complete  jurisdictional  summary.”  It  is  not 
enough simply to correct the misstatement or omission and 
“accept” the balance of the appellant’s statement. 
Nos. 16‐3784, 17‐1438                                                   7 

     The Seventh Circuit, like its sister circuits, pays careful at‐
tention to the parties’ jurisdictional statements, because “for 
centuries it has been recognized that federal courts have an 
obligation … to assure themselves of their own jurisdiction.” 
Kelly  v.  United  States,  29  F.3d  1107,  1113  (7th  Cir.  1994).  The 
Seventh  Circuit’s  Clerk’s  Office  has  prepared  a  checklist  for 
the  use  of  litigants;  that  checklist  is  available  on  the  court’s 
website.  See  http://www.ca7.uscourts.gov/forms/check.pdf. 
The court’s Practitioner Handbook for Appeals, also available on 
the  website,  http://www.ca7.uscourts.gov/forms/Hand‐
book.pdf, provides further guidance for counsel and for pro se 
litigants. Those who take advantage of these resources should 
not run into any problems when the clerk’s office scrutinizes 
whatever the party has filed; those who do not often find their 
briefs returned to them for the correction of deficiencies. See 
United States v. Naud, 830 F.2d 768, 769 (7th Cir. 1987) (per cu‐
riam) (briefs that do not comply with Circuit Rule 28 will not 
be accepted).  
    Both of the cases I have consolidated for purposes of this 
in‐chambers  opinion  have  inadequate  jurisdictional  state‐
ments. In Baez‐Sanchez v. Sessions, No. 16‐3784, the respondent 
Attorney General of the United States submitted the follow‐
ing  Statement  of  Jurisdiction:  “Mr.  Baez‐Sanchez’s  jurisdic‐
tional  statement  is  correct.”  This  says  nothing  about  com‐
pleteness,  and  so  the  brief  must  be  returned  to  the  Depart‐
ment  of  Justice.  If  the  Department  concludes  that  Mr.  Baez‐
Sanchez’s  jurisdictional  statement  is  both  complete  and  cor‐
rect, it should say so in the amended brief. If petitioner’s ju‐
risdictional statement is not complete, then the Attorney Gen‐
eral must furnish a full jurisdictional statement that complies 
with FRAP 28(a) and Circuit Rule 28(a). 
8                                           Nos. 16‐3784, 17‐1438 

     The jurisdictional statement furnished in Bishop v. Air Line 
Pilots  Association,  Int’l,  No.  17‐1438,  has  the  mirror‐image 
problem.  It  says  “Appellants’  jurisdictional  statement  pro‐
vides  a  complete  jurisdictional  summary.”  Fine,  but  what 
about correctness? Once again, the court must send this back 
to  the  appellees.  They  must  review  the  appellants’  jurisdic‐
tional statement for both completeness and correctness, and if 
the statement is wanting on either score, they must supply a 
comprehensive statement that complies with FRAP 28(a) and 
Circuit Rule 28(a).  
    There is no reason why, month after month, year after year, 
the  court  should  encounter  jurisdictional  statements  with 
such obvious flaws. This imposes needless costs on everyone 
involved. The briefs filed by respondent Sessions and appel‐
lee Air Line Pilots are STRICKEN. Each one must file a new 
brief within seven days of this order; the new brief must con‐
tain a jurisdictional statement that complies with all of the re‐
quirements of FRAP 28(b) and Circuit Rule 28(b), and if nec‐
essary, statements that comply with FRAP 28(a) and Circuit 
Rule  28(a).  I  hope  that  this  opinion  will  prevent  the  same 
problems from continuing to arise. 
                                             So ordered.